Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 9/9/2022.  Claims 10, 11 have been added.  Claims 1-11 are pending.  Claims 7-9 are withdrawn from further consideration as being drawn to a non-elected invention, in accordance with 37 CFR 1.142(b).  Applicant’s arguments have been considered.  Claims 1-6, 10, 11 are finally rejected for reasons of record and for reasons necessitated by applicant’s amendment.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 10, 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lim (US 2016/0293951) in view of Fang (US 2016/0351898) and Kim (US 2016/0156027).
Regarding claim 1, Lim discloses a lithium-containing positive electrode active material particles having surplus lithium compounds on the surface [0046].  Lim discloses a coating that inhibits or prevents characteristics of a positive active material from being deteriorated by moisture [0046].
Regarding claim 2, the lithium-containing positive electrode active material particles have at least one of Li2O and LiOH on the surface as the surplus lithium compounds [0046].
Regarding claim 3, as a phosphate precursor, at least one of orthophosphoric acid (H3PO4), pyrophosphoric acid (H4P2O7), triphosphoric acid (H5P3O10), polyphosphoric acid (H(HPO3)nOH), and phosphoric acid concentrates is used [0048].

Regarding claim 1, Lim does not disclose a method of producing a wet mixture, comprising: 
a solution mixing process in which lithium-containing positive electrode active material particles having surplus lithium compounds on the surface are stirred and the lithium conductor forming solution is mixed with the lithium-containing positive electrode active material particles to obtain a wet mixture containing coated lithium-containing positive electrode active material particles having a lithium conductor coating directly formed on the surface of the lithium-containing positive electrode active material particles without a lithium reduction layer therebetween.
Lim discloses using a dry mixture method [0058].  Fang teaches dry coating and wet coating methods can be used as surface treatments to improve the electrochemical performances of positive active materials [0004].  Fang teaches of coating a positive electrode active material with a P source [0011].  Fang teaches using a liquid phase mixing method by mixing positive electrode active material particles with a P source H3PO4 in water [0033].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a wet mixing method of Fang to coat the phosphate precursor on the positive active material particles, as taught by Fang, since either method would form the coating.  It has been held that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results would have been within the skill of an ordinary artisan.  KSR International Co. v. Teleflex Inc.,  550  U.S. ___, ___, 82 USPQ2d 1385, 1395-97 (2007).  See MPEP 2143.
Regarding claim 3, in the lithium conductor forming solution, at least one of orthophosphoric acid (H3PO4), pyrophosphoric acid (H4P2O7), triphosphoric acid (H5P3O10), polyphosphoric acid (H(HPO3)nOH), and phosphoric acid concentrates is dissolved, it is noted that Lim modified by Fang teaches the limitation of claim 3.

Regarding claim 1, a solution preparation process in which a lithium conductor forming solution using N-methylpyrrolidone as a solvent is prepared, and regarding claim 11, the solvent excludes water, Fang uses water, and not N-methylpyrrolidone.  Kim discloses forming a positive active material composition slurry formed from a solvent using N-methylpyrrolidone (NMP), acetone, and water [0121].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use any solvent known in the art to form a wet mixture of the positive active material and the phosphate precursor.  It has been held that a simple substitution of one known element for another to obtain predictable results would have been within the skill of an ordinary artisan.  KSR International Co. v. Teleflex Inc.,  550  U.S. ___, ___, 82 USPQ2d 1385, 1395-97 (2007).  See MPEP 2143.
Regarding claim 1, wherein a solid content ratio in the wet mixture is 70% or more, Kim teaches a solid content ratio in the wet mixture of 60 wt% to adjust the viscosity of the mixture [0161].  Cho teaches a solid content ratio in the wet mixture of 70 wt% to adjust the viscosity of the mixture [0122].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the solid content ratio in the wet mixture of Lim modified by Kim, as taught by Cho, to 70 wt% depending on the desired viscosity of the mixture.
Regarding claim 10, the wet mixture is a non- fluid substance in which powder formed of the coated lithium-containing positive electrode active material particles formed by mixing is wetted with the NMP contained in the lithium conductor forming solution, the instant Specification states:
[0011] In addition, the “wet mixture” is a non-fluid substance in which powder formed of coated lithium-containing positive electrode active material particles formed by mixing is wetted with NMP contained in a lithium conductor forming solution and becomes wet. The solid content ratio (a proportion of the solid content) NV in such a wet mixture may be generally 70% or more and preferably 90% or more.
 It is noted that claim 10 is met by the solid content ratio of the wet mixture of 70% or more.


Regarding claim 4, the lithium conductor coating contains at least one of lithium phosphate (Li3PO4), lithium hydrogen phosphate (Li2HPO4), and lithium dihydrogen phosphate (LiH2PO5), the instant Specification states:
[0037]  When the lithium conductor forming solution 16 is brought into contact with the lithium-containing positive electrode active material particles 18, the surplus lithium compounds 19 such as Li2O and LiOH present on the surface 18S react with polyphosphoric acid or the like contained in the lithium conductor forming solution 16, and are changed to a lithium phosphate conductor 23A made of Li3PO4 or the like or to a lithium hydrogen phosphate conductor 23B made of Li2HPO4 and LiH2PO4, or the like according the substitution of Li ions and H ions.
It is noted that the combination of Lim, Fang, and Kim would meet the limitation.

Regarding claim 5, a method of producing a positive electrode plate, comprising:
an undried positive electrode layer forming process in which an undried positive electrode layer containing the wet mixture produced in the method of producing a wet mixture according to claim 1 is formed on a positive electrode current collecting plate; and
a drying process in which the undried positive electrode layer is dried and a positive electrode layer is formed on the positive electrode current collecting plate ([0093] of Lim).
Regarding claim 6, a method of producing a lithium ion secondary battery, comprising
an electrode body forming process in which an electrode body is formed using the positive electrode plate produced in the method of producing a positive electrode plate according to claim 5 [0093, 0094].

Response to Arguments
Arguments dated 9/9/2022 are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia Walls whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724